DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. US 11,112,096 (PAT’112), and in view of PELLETIER (US 8,087,797).
Regarding claim 1 of APP’965, see Table 1.
Claim 1 of 
application (APP’965)
Claim 1 of
US Patent (PAT’112)
Additional Comments
A portable light comprising: an elongate body having a hollow frame and a longitudinal axis extending through the hollow frame;
A portable light comprising: an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends;
Regarding “hollow frame”, since PAT’112 discloses the extension poles is received in the elongate body, PAT’112 was considered to disclose the elongate body having a hollow structure (such as a hollow frame) to receive the extension poles.
an extension pole slidably received within the hollow frame of the elongate body, the extension pole movable between an extended position, in which the extension pole is at least partially positioned out of the elongate body, and a retracted position, in which the extension pole is at least partially positioned in the elongate body; 
a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position;
Both APP’965 and PAT’112 discloses the extension pole movable between the extended position and retracted position.
a light assembly coupled to an end of the extension pole, the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis; 
a light head pivotably coupled to an end of one of the plurality of extension poles;
PAT’112 fails to disclose the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis.
a head assembly fixed to the first end of the elongate body and that contacts the light assembly when the plurality of extension poles is in the retracted position; 
a head assembly housing fixed to the first end of the elongate body, the head assembly housing including an opening to receive the light head when the plurality of extension poles is in the retracted position, 
Since PAT’112 discloses the head assembly housing receives the light head, the head assembly housing was considered to contact the light head.

the head assembly housing also includes a stationary handle to facilitate carrying the portable light, the stationary handle defining a grip axis that is perpendicular to and offset from the longitudinal axis of the elongate body;

a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position; and 
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position;
Both APP’965 and PAT’112 discloses the collar.

a movable handle coupled to the collar for movement with the collar between the first position and the second position, the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis of the elongate body;

a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the collar is in the first position and being expanded apart from the elongate body when the collar is in the second position, 
a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the movable handle and the collar are in the first position and being expanded apart from the elongate body when the movable handle and the collar are in the second position, wherein each leg includes a first end hingedly coupled to the collar and a second end opposite the first end, and wherein the second end is pivoted away from the elongate body when the collar and the movable handle are moved to the second position,
Both APP’965 and PAT’112 discloses the legs collapsed against the elongate body and expanded apart from the elongate body.
wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.

PAT’112 fails to disclose wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.

wherein each leg is pivotally coupled to the second end of the elongate body by a leg link, wherein each leg link includes a pair of parallel members connected together by an offset portion, wherein the pair of parallel members define a longitudinal axis of the leg link, and wherein the offset portion extends perpendicularly from the longitudinal axis of the leg link.


Table 1

PAT’112 fails to disclose the light assembly including a base, a center column coupled to the base, a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis, wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.
However, PELLETIER discloses a light assembly including a base (110, Fig.13), a center column (225, 226, Figs.11 and 13) coupled to the base, a plurality of light heads (134, Fig.15) disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column (as seen in Fig.15, each of the light heads 134 are independently pivotable by the hinges 136) about a light axis that is perpendicular to and offset from the longitudinal axis (“light axis” was interpreted as an axis at which the light head pivots; as seen in Fig.8, the “light axis” was interpreted to be the axis at which the light head 134 pivots; the light axis was considered to be perpendicular to the central longitudinal axis; the light axis was considered to be offset from the central longitudinal axis), and the light heads are pivotable about the light axes (as seen in Fig.8, the light heads 134 are pivotable about the light axes) from a default position, in which the light heads surround the center column and emit light in the same direction (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in a parallel direction with respect to the central longitudinal axis), to a deployed position, in which the light heads emit light in different directions (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in different directions with respect to the central longitudinal axis).
Therefore, in view of PELLETIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light assembly including light heads independently pivotable relative to the center column about the light axis perpendicular to and offset from the longitudinal axis as taught by PELLETIER to the light head of PAT’112 in order to provide an alternative light assembly to illuminate around the base. In addition, while the embodiment of Fig.13 of PELLETIER was used, the embodiment of Fig.8 of PELLETIER was considered to be also applicable to meet the limitation as claimed. It is noted that the teachings of PELLETIER were not bodily incorporated into the structure of the primary reference. Rather, the teachings of PELLETIER was used to show that ordinary skill in the art would have recognized that a light assembly can generally include multiple pivoting light heads about a light axis offset from the a longitudinal axis.
Regarding “wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees”, as seen in Fig.15 of PELLETIER, three light heads 134 are circumferentially arranged around the base 110. One of ordinary skill in the art would have recognized that the three light heads can be generally arranged about 120 degrees in order to evenly arrange three light heads around 360 degrees to illuminate around the base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the light heads circumferentially about the longitudinal axis by approximately 120 degrees to the light heads of PAT’112 modified by PELLETIER in order to illuminate around the base.

Regarding claim 2 of APP’965, PAT’112 further discloses wherein the extension pole is a first extension pole and the portable light further includes a second extension pole, and wherein the first and second extension poles are allowed to move axially relative to each other and are inhibited from rotating relative to each other (see claim 7 of PAT’112).

Regarding claim 3 of APP’965, PAT’112 further discloses a clamping assembly coupled to an upper end of the second extension pole, wherein the clamping assembly is movable between a clamped position to hold the first extension pole in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles (see claim 9 of PAT’112).

Regarding claim 4 of APP’965, PAT’112 modified by PELLETIER fails to disclose wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position.
Regarding “wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position”, one of ordinary skill in the art would have recognized that telescoping extension pole configurations (e.g. tripods, stand lights, etc) can generally include temporarily maintaining its position when the clamp is released. For example: The dimensions of the extension poles can be selected such that the extension poles slightly contact each other such that the friction allows for the extension poles to temporarily maintain its position. Or an additional element (such as an elastomer block, pressure block, etc) between the clamp and the extension poles can allow the extension poles to temporarily maintain its position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction between the extension poles to the extension poles of PAT’112 modified by PELLETIER in order to temporarily hold the position of the extension poles.

Regarding claim 5 of APP’965, PAT’112 further discloses a movable handle coupled to the collar for movement with the collar between the first position and the second position, the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis (see Table 1 above), wherein the movable handle is adjacent the first end of the elongate body when in the first position, and wherein the movable handle is adjacent the second end of the elongate body when in the second position (see claim 2 of PAT’112).

Regarding claim 6 of APP’965, PAT’112 further discloses a locking assembly including an actuator supported on the movable handle, wherein the actuator is actuatable to allow movement of the collar and the movable handle from the first position to the second position (see claim 3 of PAT’112).

Regarding claim 7 of APP’965, PAT’112 further discloses wherein the elongate body defines a locking recess, wherein the locking assembly further includes a locking pin coupled to the actuator and received in the locking recess, and wherein the actuator is actuatable to move the locking pin out of the locking recess (see claim 4 of PAT’112).

Regarding claim 8 of APP’965, PAT’112 further discloses wherein the actuator is movable along the movable handle in a direction parallel to the grip axis of the movable handle (see claim 5 of PAT’112).

Regarding claim 9 of APP’965, PAT’112 further discloses wherein the head assembly further includes a stationary handle to facilitate carrying the portable light, the stationary handle defining a grip axis that is perpendicular to and offset from the longitudinal axis (see Table 1 above), wherein the head assembly includes a user interface adjacent the stationary handle, and wherein the user interface is operable to control operation of the light assembly (see claim 6 of PAT’112).

Claims 10-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, and 9 of US 11,112,096 (PAT’112), and in view of CUGINI (US 2013/0128565).
Regarding claim 10 of APP’965, see Table 2.
Claim 10 of 
application (APP’965)
Claim 1 of
US Patent (PAT’112)
Additional Comments
A portable light comprising: an elongate body having a hollow frame and a longitudinal axis extending through the hollow frame; 
A portable light comprising: an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends;
Regarding “hollow frame”, since PAT’112 discloses the extension poles is received in the elongate body, PAT’112 was considered to disclose the elongate body having a hollow structure (such as a hollow frame) to receive the extension poles.
an extension pole slidably received in the elongate body, the extension pole movable between an extended position and a retracted position; 
a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position;
Both APP’965 and PAT’112 discloses the extension pole movable between the extended position and retracted position.
a light head pivotably coupled to an end of the extension pole, the light head including a heat sink and a plurality of light emitting diodes supported on the heat sink;
a light head pivotably coupled to an end of one of the plurality of extension poles;
PAT’112 fails to disclose the light head including a heat sink and a plurality of light emitting diodes supported on the heat sink.
a head assembly housing fixed to the elongate body, the head assembly housing including a sidewall that defines a central opening to receive the light head when the extension pole is in the retracted position, and 
a head assembly housing fixed to the first end of the elongate body, the head assembly housing including an opening to receive the light head when the plurality of extension poles is in the retracted position,
Both APP’965 and PAT’112 discloses the head assembly housing including the sidewall and the opening receiving the light head.
a cutaway formed through the sidewall to facilitate cooling the light head when the light head is received in the central opening;
wherein the head assembly housing defines cutaways in sidewalls of the head assembly housing to facilitate cooling the light head when the light head is received in the opening.
Both APP’965 and PAT’112 discloses the cutaway for cooling the light head.
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position; 
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position;
Both APP’965 and PAT’112 discloses the collar.
a handle coupled to the collar to facilitate moving the collar between the first position and the second position; and 
a movable handle coupled to the collar for movement with the collar between the first position and the second position, the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis of the elongate body;
Both APP’965 and PAT’112 discloses the handle for moving the collar.
a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the collar is in the first position and being expanded apart from the elongate body when the collar is in the second position.
a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the movable handle and the collar are in the first position and being expanded apart from the elongate body when the movable handle and the collar are in the second position,
Both APP’965 and PAT’112 discloses the legs collapsed against the elongate body and expanded apart from the elongate body.

Table 2

PAT’112 fails to disclose the light head including a heat sink and a plurality of light emitting diodes supported on the heat sink.
However, CUGINI discloses a light head (50, Fig.7) including a heat sink (66, Fig.7) and a plurality of light emitting diodes (60, Fig.5) supported on the heat sink.
Therefore, in view of CUGINI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat sink and the LEDs supported on the heat sink as taught by CUGINI to the light head of PAT’112 in order to provide heat dissipation for the LEDs.

Regarding claim 11, PAT’112 further discloses wherein the extension pole is a first extension pole and the portable light further includes a second extension pole, and wherein the second extension pole includes a rib that is slidably received in a groove of the first extension pole, which allows the first and second extension poles to move axially relative to each other but inhibits the first and second extension poles from rotating relative to each other  (see claim 7 of PAT’112).

Regarding claim 12, PAT’112 further discloses a clamping assembly coupled to an upper end of the second extension pole, wherein the clamping assembly is movable between a clamped position to hold the first extension pole in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles (see claim 9 of PAT’112).

Regarding claim 14, PAT’112 modified by CUGINI fails to disclose wherein a sufficient friction force exists between the first and second extension poles to inhibit the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position.
Regarding “wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position”, one of ordinary skill in the art would have recognized that telescoping extension pole configurations (e.g. tripods, stand lights, etc) can generally include temporarily maintaining its position when the clamp is released. For example: The dimensions of the extension poles can be selected such that the extension poles slightly contact each other such that the friction allows for the extension poles to temporarily maintain its position. Or an additional element (such as an elastomer block, pressure block, etc) between the clamp and the extension poles can allow the extension poles to temporarily maintain its position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction between the extension poles to the extension poles of PAT’112 modified by CUGINI in order to temporarily hold the position of the extension poles.

Regarding claim 15, PAT’112 further discloses a locking assembly including an actuator supported on the handle, wherein the actuator is actuatable to allow movement of the collar from the first position to the second position (see claim 3 of PAT’112).

Regarding claim 16, PAT’112 further discloses wherein the elongate body defines a locking recess, wherein the locking assembly further includes a locking pin coupled to the actuator and received in the locking recess, and wherein the actuator is actuatable to move the locking pin out of the locking recess (see claim 4 of PAT’112).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of US 11,112,096 (PAT’112) modified by CUGINI (US 2013/0128565), and in view of INSKEEP (US 2014/0301066).
Regarding claim 13, PAT’112 modified by CUGINI fails to disclose wherein the clamping assembly is disposed between an upper end and a lower end of the head assembly housing when the first and second extension poles are in the retracted position.
However, INSKEEP discloses a clamping assembly (105, Fig.4) is disposed between an upper end and a lower end of a head assembly housing (83, Fig.4) when first and second extension poles (101, 103, Fig.4) are in the retracted position (Fig.1).
Therefore, in view of INSKEEP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamping assembly between the upper end and the lower end of the head assembly housing as taught by INSKEEP to the clamping assembly of PAT’112 modified by CUGINI in order to house the clamping assembly in the retracted position.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US 11,306,904 (PAT’904), and in view of PELLETIER (US 2,087,797) and DEIGHTON (US 2012/0261530).
Regarding claim 1 of APP’965, see Table 3.
Claim 1 of 
application (APP’965)
Claim 1 of
US Patent (PAT’904)
Additional Comments
A portable light comprising: an elongate body having a hollow frame and a longitudinal axis extending through the hollow frame;
A portable light comprising: an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends;
Regarding “hollow frame”, since PAT’904 discloses the extension poles is received in the elongate body, PAT’904 was considered to disclose the elongate body having a hollow structure (such as a hollow frame) to receive the extension poles.
an extension pole slidably received within the hollow frame of the elongate body, the extension pole movable between an extended position, in which the extension pole is at least partially positioned out of the elongate body, and a retracted position, in which the extension pole is at least partially positioned in the elongate body; 
a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position;
Both APP’965 and PAT’904 discloses the extension pole movable between the extended position and retracted position.
a light assembly coupled to an end of the extension pole, the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis; 
a light head pivotably coupled to an end of one of the plurality of extension poles;
PAT’904 fails to disclose the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis.
a head assembly fixed to the first end of the elongate body and that contacts the light assembly when the plurality of extension poles is in the retracted position; 
a head assembly housing fixed to the first end of the elongate body, the head assembly housing including a stationary handle to facilitate carrying the portable light, the stationary handle defining a grip axis that is perpendicular to and offset from the longitudinal axis of the elongate body;
PAT’904 fails to disclose the head assembly contacts the light assembly when the plurality of extension poles is in the retracted position.
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position; and 
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position;
Both APP’965 and PAT’904 discloses the collar.

a movable handle coupled to the collar for movement with the collar between the first position and the second position, the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis of the elongate body;

a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the collar is in the first position and being expanded apart from the elongate body when the collar is in the second position, 
a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the movable handle and the collar are in the first position and being expanded apart from the elongate body when the movable handle and the collar are in the second position, wherein each leg includes a first end hingedly coupled to the collar and a second end opposite the first end, and wherein the second end is pivoted away from the elongate body when the collar and the movable handle are moved to the second position, wherein each leg is pivotally coupled to the second end of the elongate body by a leg link, wherein each leg link includes a pair of parallel members connected together by an offset portion, wherein the pair of parallel members define a longitudinal axis of the leg link, and wherein the offset portion extends perpendicularly from the longitudinal axis of the leg link.
Both APP’965 and PAT’904 discloses the legs collapsed against the elongate body and expanded apart from the elongate body.
wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.

PAT’904 fails to disclose wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.




Table 3

PAT’904 fails to disclose the light assembly including a base, a center column coupled to the base, a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis, wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees, and the head assembly contacts the light assembly when the plurality of extension poles is in the retracted position.
However, PELLETIER discloses a light assembly including a base (110, Fig.13), a center column (225, 226, Figs.11 and 13) coupled to the base, a plurality of light heads (134, Fig.15) disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column (as seen in Fig.15, each of the light heads 134 are independently pivotable by the hinges 136) about a light axis that is perpendicular to and offset from the longitudinal axis (“light axis” was interpreted as an axis at which the light head pivots; as seen in Fig.8, the “light axis” was interpreted to be the axis at which the light head 134 pivots; the light axis was considered to be perpendicular to the central longitudinal axis; the light axis was considered to be offset from the central longitudinal axis), and the light heads are pivotable about the light axes (as seen in Fig.8, the light heads 134 are pivotable about the light axes) from a default position, in which the light heads surround the center column and emit light in the same direction (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in a parallel direction with respect to the central longitudinal axis), to a deployed position, in which the light heads emit light in different directions (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in different directions with respect to the central longitudinal axis).
However, DEIGHTON discloses a head assembly (as seen in Figs.1 and 6, the “head assembly” was considered to be the top portion of the collar 109 receiving the light assembly 107) contacts a light assembly (107, Figs.1 and 6) when a plurality of extension poles (609, 611, Fig.6) is in the retracted position (as seen in Fig.1, when the extension poles 609, 611 are retracted, the head assembly 109 was considered to contact the light assembly 107).
Therefore, in view of PELLETIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light assembly including light heads independently pivotable relative to the center column about the light axis perpendicular to and offset from the longitudinal axis as taught by PELLETIER to the light head of PAT’904 in order to provide an alternative light assembly to illuminate around the base. In addition, while the embodiment of Fig.13 of PELLETIER was used, the embodiment of Fig.8 of PELLETIER was considered to be also applicable to meet the limitation as claimed. It is noted that the teachings of PELLETIER were not bodily incorporated into the structure of the primary reference. Rather, the teachings of PELLETIER was used to show that ordinary skill in the art would have recognized that a light assembly can generally include multiple pivoting light heads about a light axis offset from the a longitudinal axis.
Therefore, in view of DEIGHTON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate head assembly contacting the light assembly as taught by DEIGHTON to the light head of PAT’904 modified by PELLETIER in order to store the light assembly.
Regarding “wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees”, as seen in Fig.15 of PELLETIER, three light heads 134 are circumferentially arranged around the base 110. One of ordinary skill in the art would have recognized that the three light heads can be generally arranged about 120 degrees in order to evenly arrange three light heads around 360 degrees to illuminate around the base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the light heads circumferentially about the longitudinal axis by approximately 120 degrees to the light heads of PAT’904 modified by PELLETIER in order to illuminate around the base.

Regarding claim 5 of APP’965, PAT’904 further discloses a movable handle coupled to the collar for movement with the collar between the first position and the second position, the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis (see Table 3 above), wherein the movable handle is adjacent the first end of the elongate body when in the first position, and wherein the movable handle is adjacent the second end of the elongate body when in the second position (see claim 2 of PAT’904).

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,306,904 (PAT’904) modified by PELLETIER (US 2,087,797) and DEIGHTON (US 2012/0261530), and in view of STARCK (US 2,409,075).
Regarding claim 2 of APP’965, PAT’904 further discloses wherein the extension pole is a first extension pole and the portable light further includes a second extension pole, and wherein the first and second extension poles are allowed to move axially relative to each other (see Table 3 above).
PAT’904 modified by PELLETIER and DEIGHTON fails to disclose wherein the first and second extension poles are inhibited from rotating relative to each other.
However, STARCK discloses first and second extension poles (13, 14, Fig.3) are inhibited from rotating relative to each other (as seen in Fig.3, the rib 16 and groove connection was considered to prevent unwanted rotation).
Therefore, in view of STARCK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inhibit rotation as taught by STARCK to the first and second extension poles of PAT’904 modified by PELLETIER and DEIGHTON in order to prevent undesired rotation between the extension poles.

Regarding claim 3 of APP’965, PAT’904 further discloses a clamping assembly coupled to an upper end of the second extension pole, wherein the clamping assembly is movable between a clamped position to hold the first extension pole in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles (see claim 8 of PAT’904).

Regarding claim 4 of APP’965, PAT’904 modified by PELLETIER, DEIGHTON, and STARCK fails to disclose wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position.
Regarding “wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position”, one of ordinary skill in the art would have recognized that telescoping extension pole configurations (e.g. tripods, stand lights, etc) can generally include temporarily maintaining its position when the clamp is released. For example: The dimensions of the extension poles can be selected such that the extension poles slightly contact each other such that the friction allows for the extension poles to temporarily maintain its position. Or an additional element (such as an elastomer block, pressure block, etc) between the clamp and the extension poles can allow the extension poles to temporarily maintain its position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction between the extension poles to the extension poles of PAT’904 modified by PELLETIER, DEIGHTON, and STARCK in order to temporarily hold the position of the extension poles.

Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,306,904 (PAT’904) modified by PELLETIER (US 2,087,797) and DEIGHTON (US 2012/0261530), and in view of TAKEGAWA (US 2009/0152413).
Regarding claim 6 of APP’965, PAT’904 modified by PELLETIER and DEIGHTON fails to disclose a locking assembly including an actuator supported on the movable handle, wherein the actuator is actuatable to allow movement of the collar and the movable handle from the first position to the second position.
However, TAKEGAWA discloses a locking assembly including an actuator supported on a movable handle (as seen in Fig.2 and para[0019], the “actuator” was considered to be the set screw 32 because the set screw 32 drives into the elongate body 11), and the actuator is actuatable to allow movement of a collar (30, Fig.2) and the movable handle from the first position to the second position (as seen in Fig.2, the actuator [set screw] 32 allows movement of the collar 30 and the moveable handle [wing nut] 32).
Therefore, in view of TAKEGAWA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator and the movable handle as taught by TAKEGAWA to the movable handle of PAT’904 modified by PELLETIER and DEIGHTON in order to lock and unlock the legs in the first position and the second position.

Regarding claim 8 of APP’965, PAT’904 modified by PELLETIER, DEIGHTON, and TAKEGAWA further discloses wherein the actuator is movable along the movable handle in a direction parallel to the grip axis of the movable handle (as seen in Fig.2 of TAKEGAWA, the actuator [set screw] 32 was considered to be movable along the moveable handle [wing nut] 32).

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of US 10,907,809 (PAT’809), and in view of PELLETIER (US 8,087,797).
Regarding claim 1 of APP’965, see Table 4.
Claim 1 of 
application (APP’965)
Claim 1 of
US Patent (PAT’809)
Additional Comments
A portable light comprising: an elongate body having a hollow frame and a longitudinal axis extending through the hollow frame;
A portable light comprising: an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending through the first and second ends;
Regarding “hollow frame”, since PAT’809 discloses the extension poles is received in the elongate body, PAT’809 was considered to disclose the elongate body having a hollow structure (such as a hollow frame) to receive the extension poles.
an extension pole slidably received within the hollow frame of the elongate body, the extension pole movable between an extended position, in which the extension pole is at least partially positioned out of the elongate body, and a retracted position, in which the extension pole is at least partially positioned in the elongate body; 
a plurality of extension poles slidably received in the elongate body and being coaxial with the elongate body, the plurality of extension poles being movable out of the first end of the elongate body between an extended position and a retracted position;
Both APP’965 and PAT’809 discloses the extension pole movable between the extended position and retracted position.
a light assembly coupled to an end of the extension pole, the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis; 
a light head pivotably coupled to an end of one of the plurality of extension poles;
PAT’809 fails to disclose the light assembly including a base, a center column coupled to the base, and a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis.
a head assembly fixed to the first end of the elongate body and that contacts the light assembly when the plurality of extension poles is in the retracted position; 
a head assembly housing fixed to the first end of the elongate body, the head assembly housing including an opening to receive the light head when the plurality of extension poles is in the retracted position;
Since PAT’809 discloses the head assembly housing receives the light head, the head assembly housing was considered to contact the light head.
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position; and 
a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position;
Both APP’965 and PAT’809 discloses the collar.

a handle coupled to the collar for movement with the collar between the first position and the second position;

a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the collar is in the first position and being expanded apart from the elongate body when the collar is in the second position, 
a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the handle and the collar are in the first position and being expanded apart from the elongate body when the handle and the collar are in the second position;
Both APP’965 and PAT’809 discloses the legs collapsed against the elongate body and expanded apart from the elongate body.
wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.

PAT’809 fails to disclose wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.

a clamping assembly in connection with the plurality of extension poles to releasably secure the plurality of extension poles in the extended position, the clamping assembly including a sidewall that defines an aperture for receiving the plurality of extensions poles and that has a notch formed through the sidewall adjacent an upper edge of the sidewall, wherein the notch provides clearance for a portion of the light head when the plurality of extension poles is in the retracted position.


Table 4

PAT’809 fails to disclose the light assembly including a base, a center column coupled to the base, a plurality of light heads disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column about a light axis that is perpendicular to and offset from the longitudinal axis, wherein the light heads are pivotable about the light axes from a default position, in which the light heads surround the center column and emit light in the same direction, to a deployed position, in which the light heads emit light in different directions, and wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees.
However, PELLETIER discloses a light assembly including a base (110, Fig.13), a center column (225, 226, Figs.11 and 13) coupled to the base, a plurality of light heads (134, Fig.15) disposed around the center column, each of the plurality of light heads being independently pivotable relative to the center column (as seen in Fig.15, each of the light heads 134 are independently pivotable by the hinges 136) about a light axis that is perpendicular to and offset from the longitudinal axis (“light axis” was interpreted as an axis at which the light head pivots; as seen in Fig.8, the “light axis” was interpreted to be the axis at which the light head 134 pivots; the light axis was considered to be perpendicular to the central longitudinal axis; the light axis was considered to be offset from the central longitudinal axis), and the light heads are pivotable about the light axes (as seen in Fig.8, the light heads 134 are pivotable about the light axes) from a default position, in which the light heads surround the center column and emit light in the same direction (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in a parallel direction with respect to the central longitudinal axis), to a deployed position, in which the light heads emit light in different directions (as seen in Fig.15, the light heads 134 can be positioned such that the light heads 134 emit light in different directions with respect to the central longitudinal axis).
Therefore, in view of PELLETIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light assembly including light heads independently pivotable relative to the center column about the light axis perpendicular to and offset from the longitudinal axis as taught by PELLETIER to the light head of PAT’809 in order to provide an alternative light assembly to illuminate around the base. In addition, while the embodiment of Fig.13 of PELLETIER was used, the embodiment of Fig.8 of PELLETIER was considered to be also applicable to meet the limitation as claimed. It is noted that the teachings of PELLETIER were not bodily incorporated into the structure of the primary reference. Rather, the teachings of PELLETIER was used to show that ordinary skill in the art would have recognized that a light assembly can generally include multiple pivoting light heads about a light axis offset from the a longitudinal axis.
Regarding “wherein the light heads are equally spaced circumferentially about the longitudinal axis by approximately 120 degrees”, as seen in Fig.15 of PELLETIER, three light heads 134 are circumferentially arranged around the base 110. One of ordinary skill in the art would have recognized that the three light heads can be generally arranged about 120 degrees in order to evenly arrange three light heads around 360 degrees to illuminate around the base. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the light heads circumferentially about the longitudinal axis by approximately 120 degrees to the light heads of PAT’809 modified by PELLETIER in order to illuminate around the base.

Regarding claim 2 of APP’965, PAT’809 further discloses wherein the extension pole is a first extension pole and the portable light further includes a second extension pole (see Table 4 above), and wherein the first and second extension poles are allowed to move axially relative to each other and are inhibited from rotating relative to each other (see claim 4 of PAT’809).

Regarding claim 3 of APP’965, PAT’809 further discloses a clamping assembly coupled to an upper end of the second extension pole, wherein the clamping assembly is movable between a clamped position to hold the first extension pole in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles (see Table 4 above).

Regarding claim 4 of APP’965, PAT’809 modified by PELLETIER fails to disclose wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position.
Regarding “wherein a sufficient friction force exists between the first and second extension poles to inhibit one of the first and second extension poles from automatically moving from the extended position to the retracted position under gravity even when the clamping assembly is in the unclamped position”, one of ordinary skill in the art would have recognized that telescoping extension pole configurations (e.g. tripods, stand lights, etc) can generally include temporarily maintaining its position when the clamp is released. For example: The dimensions of the extension poles can be selected such that the extension poles slightly contact each other such that the friction allows for the extension poles to temporarily maintain its position. Or an additional element (such as an elastomer block, pressure block, etc) between the clamp and the extension poles can allow the extension poles to temporarily maintain its position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the friction between the extension poles to the extension poles of PAT’809 modified by PELLETIER in order to temporarily hold the position of the extension poles.

Claims 5-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,907,809 (PAT’809) modified by PELLETIER (US 8,087,797), and in view of TAKEGAWA (US 2009/0152413).
Regarding claim 5 of APP’965, PAT’809 further discloses a movable handle coupled to the collar for movement with the collar between the first position and the second position (see Table 4 above).
PAT’809 modified by PELLETIER fails to disclose the movable handle defining a grip axis that is parallel to and offset from the longitudinal axis, wherein the movable handle is adjacent the first end of the elongate body when in the first position, and wherein the movable handle is adjacent the second end of the elongate body when in the second position.
	However, TAKEGAWA discloses a movable handle (32, Fig.2) defining a grip axis that is parallel to and offset from a longitudinal axis.
Therefore, in view of TAKEGAWA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movable handle as taught by TAKEGAWA to the movable handle of PAT’809 modified by PELLETIER in order to lock and unlock the legs in the first position and the second position.
Regarding “the movable handle is adjacent the first end of the elongate body when in the first position, and wherein the movable handle is adjacent the second end of the elongate body when in the second position”, one of ordinary skill in the art would have recognized that (1) the length of the elongate body and (2) the degree of expanding the legs are adjustable depending on the desired application. For example: The length of the elongate body can be selected and the movable handle is pulled up towards the first end on the elongate body to close the legs and pushed down towards the second end of the elongate body to open the legs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movable handle is adjacent the first end and the second end of the elongate body to the movable handle of PAT’809 modified by PELLETIER and TAKEGAWA in order to generally close and expand the degree of the legs.

Regarding claim 6 of APP’965, PAT’809 modified by PELLETIER fails to disclose a locking assembly including an actuator supported on the movable handle, wherein the actuator is actuatable to allow movement of the collar and the movable handle from the first position to the second position.
However, TAKEGAWA discloses a locking assembly including an actuator supported on a movable handle (as seen in Fig.2 and para[0019], the “actuator” was considered to be the set screw 32 because the set screw 32 drives into the elongate body 11), and the actuator is actuatable to allow movement of a collar (30, Fig.2) and the movable handle from the first position to the second position (as seen in Fig.2, the actuator [set screw] 32 allows movement of the collar 30 and the moveable handle [wing nut] 32).
Therefore, in view of TAKEGAWA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator and the movable handle as taught by TAKEGAWA to the movable handle of PAT’809 modified by PELLETIER in order to lock and unlock the legs in the first position and the second position.

Regarding claim 8 of APP’965, PAT’809 modified by PELLETIER and TAKEGAWA further discloses wherein the actuator is movable along the movable handle in a direction parallel to the grip axis of the movable handle (as seen in Fig.2 of TAKEGAWA, the actuator [set screw] 32 was considered to be movable along the moveable handle [wing nut] 32).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,907,809 (PAT’809) modified by PELLETIER (US 8,087,797), and in view of DEIGHTON (US 2012/0261530).
Regarding claim 9 of APP’965, PAT’809 modified by PELLETIER fails to disclose wherein the head assembly further includes a stationary handle to facilitate carrying the portable light, the stationary handle defining a grip axis that is perpendicular to and offset from the longitudinal axis, wherein the head assembly includes a user interface adjacent the stationary handle, and wherein the user interface is operable to control operation of the light assembly.
However, DEIGHTON discloses a stationary handle (320, Fig.10) to facilitate carrying a portable light, a user interface (605, Fig.11) adjacent the stationary handle (as seen in Fig.10, in the retracted position, the user interface 605 was considered to be adjacent the stationary handle 320), and the user interface is operable to control operation of the light assembly.
Therefore, in view of DEIGHTON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stationary handle and the user interface as taught by DEIGHTON to the head assembly of PAT’809 modified by PELLETIER in order to handle and operate the portable light.
Regarding “the stationary handle defining a grip axis that is perpendicular to and offset from the longitudinal axis”, the limitation was interpreted to be the axis of how the stationary handle is gripped. As seen in Fig.10 of DEIGHTON, the stationary handle 320 was considered to be offset from the longitudinal axis of the elongate body in that the stationary handle 320 is positioned outward from center of the elongate body. In addition, the “grip axis [of the stationary handle]” was considered to be whichever axis the stationary handle is gripped depending on how the stationary handle is gripped. For example: Since the stationary handle 320 can be gripped in a number of ways, there are a number of grip axis. Furthermore, since a handle is to be gripped, it is well within one of ordinary skill in the art to generally modify the orientation in which the handle is gripped (such as vertical handle grip, horizontal handle grip, or a diagonal handle grip) and/or modify the shape of the grip/handle. One of ordinary skill in the art would have recognized to select one of these substitutable alternatives for a handle to perform the same function of being gripped.

Allowable Subject Matter
Claims 1-16 would be allowable over the prior art upon timely filing of a Terminal Disclaimer.

Claims 17-20 are allowed.

The following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically a portable light comprising an elongate body having a hollow frame and a longitudinal axis extending through the hollow frame; an extension pole slidably received in the hollow frame, the extension pole being movable between an extended position and a retracted position; a light head coupled to an end of the extension pole; a collar positioned around a portion of the elongate body, the collar being movable along the elongate body in a direction parallel to the longitudinal axis between a first position and a second position; a handle coupled to the collar for movement with the collar between the first position and the second position; and a plurality of legs pivotably coupled to the collar, the plurality of legs being collapsed against the elongate body when the collar is in the first position and being expanded apart from the elongate body when the collar is in the second position, each of the plurality of legs including a first end that is pivotably coupled to the collar and a second end that is pivotable away from the elongate body when the collar is in the second position, wherein at least one of the plurality of legs further includes a tapered portion disposed between the first end and the second end, and wherein the tapered portion provide clearance for the movable handle when the plurality of legs collapse against the elongate body and the handle is in the first position.
In other words, the prior art taken as a whole does not show or suggest the combination of the relationship between the details of the elongate body, the collar, the handle, and the legs, and the legs including a tapered portion between the first end and the second end, and the tapered portion provides clearance for the handle when the legs collapse against the elongate body and the handle is in the first position as claimed.

Examiner’s Comment









While PELLETIER (US 8,087,797) was used to show the details of the light head, it is noted that INSKEEP (US 2014/0301066) can also be used to show the details of the light head. In addition, as a summary, the double patenting rejections discussed above involve three of applicant’s patents (US 11,112,096, US 10,907,809, and US 11,306,904).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875